Citation Nr: 0429959	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  04-01 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
vasomotor rhinitis, to include headaches and sinus 
congestion.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from December 1995 to 
February 2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted entitlement to service 
connection for rhinitis and assigned a 10 percent evaluation 
thereto.  The veteran appeals the assignment of the initial 
evaluation.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's vasomotor rhinitis is manifest by 
headaches, itchy eyes, sneezing, nasal congestion and nasal 
discharge.  She has 10 percent obstruction in each nostril.

3.  The veteran experiences more than six non-incapacitating 
symptom episodes due to vasomotor rhinitis per year.


CONCLUSION OF LAW

Criteria for an initial evaluation of 30 percent for 
vasomotor rhinitis, to include headaches and sinus 
congestion, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.3, 4.7, 4.20, 4.97, Diagnostic Codes 6514 
and 6522 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7.

The veteran's rhinitis has been evaluated under 38 C.F.R. 
Section 4.97, Diagnostic Code 6514.  This diagnostic code 
uses a General Rating Formula for Sinusitis which allows for 
the assignment of a 50 percent rating when there is evidence 
of sinusitis following radical surgery with chronic 
osteomyelitis or near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus and 
purulent discharge or crusting after repeated surgery; a 30 
percent rating when there is evidence of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain and purulent 
discharge or crusting; a 10 percent rating when there is 
evidence of one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain and purulent discharge or crusting; and, a 
noncompensable rating when there is evidence of sinusitis 
detected by x-ray only.

Alternatively, vasomotor rhinitis may be evaluated using the 
rating criteria of Diagnostic Code 6522, also found at 38 
C.F.R. Section 4.97.  This diagnostic code allows for the 
assignment of a 30 percent rating when there is evidence of 
allergic or vasomotor rhinitis with polyps and a 10 percent 
rating when there is evidence of allergic or vasomotor 
rhinitis without polyps but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.

The veteran has requested that her rhinitis be evaluated 
based on the various symptoms experienced, with headaches 
being assigned a separate rating than her complaints of sinus 
congestion and nasal discharge.  Thus, it is important to 
note at this juncture that the evaluation of the same 
disability under various diagnoses is to be avoided.  That is 
to say that the evaluation of the same manifestation under 
different diagnoses, a practice known as "pyramiding," is 
to be avoided.  See 38 C.F.R. § 4.14.

The record reveals that the veteran began experiencing 
chronic sinus problems during service.  Specifically, service 
medical records show complaints of headaches, sneezing, nasal 
discharge, and itchy and watery eyes.  Her complaints of 
headaches were associated with the diagnoses of rhinitis and 
sinusitis and she was treated with a variety of prescription 
antihistamines with minimal relief.  There is no evidence of 
incapacitating symptom episodes or the use of antibiotics.

The veteran was referred for private medical treatment due to 
continued complaints; the referral includes a diagnosis of 
allergic rhinitis with possible anatomic contributing 
factors.  The records from the private consultant are dated 
in 2001 and reflect complaints of a stuffy nose and pressure 
headache for two years.  X-rays show concha bullosa 
malformations of both middle turbinates and the nasal septum 
deviated to the left.  Allergic rhinitis and septal deviation 
were diagnosed and several medications were prescribed.  

Treatment records in 2001 and 2002 show the continued use of 
antihistamines and a trial of an anticholinergic.  The 
veteran continued to describe her headaches in conjunction 
with all other sinus and nasal symptoms.  Diagnoses of record 
include rhinitis and sinusitis.

In April 2003, the veteran underwent VA examinations and 
complained of a history of ear pain and itching, nasal 
congestion, headaches, post-nasal drip, sinus pressure and 
pain, snoring, watery and itchy eyes, and daytime sleepiness.  
She related taking antihistamines for her sinus symptoms and 
using a salt water solution as opposed to using any 
antibiotics; Motrin was used for severe headaches that 
occurred approximately once per month.  The veteran did not 
report any functional impairment as a result of her symptoms 
other than needing to lie down when she experienced a bad 
headache approximately once per month and she related that 
she had lost five days from work since she began experiencing 
sinus problems.  Upon examination, the sinuses were non-
tender but there was evidence of a deviated nasal septum and 
enlarged turbinates with a purplish tint and clear nasal 
drainage.  The veteran was found to have 10 percent nasal 
obstruction in each nostril and examination of pharynx showed 
post-nasal drainage changes.  There was no purulent discharge 
from the nose.  X-rays revealed mild hypertrophic adenoids, a 
deviated nasal septum and hypertrophic nasal turbinates with 
occlusion of the nasal vestibule.  Diagnoses were vasomotor 
rhinitis with deviated nasal septum, chronic sinus congestion 
and vascular headaches.

Given the evidence as outlined above, the Board finds that 
the veteran is not entitled to a compensable evaluation under 
Diagnostic Code 6522 as there is no evidence of either polyps 
or greater than 50 percent obstruction of the nasal passages.  
As pointed out above, the veteran has 10 percent obstruction 
in each nostril.  There have been no findings of polyps.  
Accordingly, the Board will use the General Rating Formula 
for Sinusitis by analogy to evaluate the veteran's 
disability.  See 38 C.F.R. § 4.20.

The medical record clearly shows complaints of headaches, 
sinus pain and congestion, and nasal discharge throughout the 
year with the use of prescription antihistamines.  There is 
no suggestion in the medical evidence that the veteran's 
symptoms cause incapacitation and/or require long-term use of 
antibiotics.  In April 2003, the veteran related having to 
alter her activities approximately once per month when she 
experienced a severe headache; she also stated that she had 
missed five days of work due to her sinusitis and rhinitis 
over the history of her disability.  Thus, the Board finds 
that the symptoms reported approximate the criteria for a 30 
percent rating under Diagnostic Code 6514.  Specifically, the 
veteran has almost constant congestion and severe sinus 
headaches approximately once per month.  Considering that 
there are twelve months in each year, the evidence shows that 
the veteran experiences more than six non-incapacitating 
symptom episodes per year.  Criteria for a higher schedular 
rating under Diagnostic Code 6514, however, have not been met 
as there is no evidence of the veteran having undergone any 
type of surgery for her sinus condition.

As noted above, the veteran has requested that her headaches 
be assigned a separate rating.  Because the medical evidence 
includes headaches as a symptom of the veteran's sinus 
condition and the rating criteria under which the 30 percent 
evaluation is assigned includes consideration of headaches as 
a symptom of the underlying disorder, the Board finds that it 
would be inappropriate to rate headaches separate and apart 
from the underlying sinus condition.  Specifically, 
evaluation of headaches separately would result in evaluating 
the same manifestation under different diagnoses.  
Consequently, the Board finds that the assignment of a 30 
percent schedular rating for the veteran's sinus condition, 
including headaches, most closely approximates the disability 
picture presented.  The Board also finds that the evidence of 
record does not support the assignment of staged ratings as 
the level of disability appears to be static.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that she is totally unemployable 
and she has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful.  

The veteran has not required frequent periods of 
hospitalization for her sinus condition and treatment records 
are void of any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings.  The Board does not 
doubt that limitation caused by sinus congestion, sneezing, 
and headaches would have an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluation assigned in this decision adequately 
reflects the clinically established impairment experienced by 
the veteran and the assignment of an extra-schedular 
evaluation would not be appropriate.

II.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 


Duty to Notify

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in March 2003.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that she was 
clearly notified of the evidence necessary to substantiate 
her claim and the responsibilities of VA and the veteran in 
obtaining evidence.  The letter stated that (1) the evidence 
needed to substantiate the veteran's claim was, among other 
things, evidence that the veteran currently had a disability 
as a result of an in-service injury or disease, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the veteran, and (3) the veteran is 
responsible for supplying VA with sufficient information to 
obtain relevant records on her behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  The Board 
notes that although the Court in Pelegrini I and again in 
Pelegrini II indicated that there was a fourth element of 
notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. Section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  
Furthermore, the Board notes that VA does not have an 
obligation to provide additional notice of the information 
and evidence necessary to substantiate issues raised in a 
notice of disagreement if original notice was given.  See VA 
General Counsel Opinion, VAOPGCPREC 8-2003 (Dec. 22, 2003).  
Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording her physical 
examinations.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Additionally, the veteran was afforded an opportunity to 
testify before an RO hearing officer and/or the Board, but 
declined to do so.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

An initial rating of 30 percent for vasomotor rhinitis, 
including headaches and sinus congestion, is granted subject 
to the laws and regulations governing the award of monetary 
benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



